DETAILED ACTION
1.	This office action is in response to the amendment filed on 02/09/2021. 
2.	Claims 23-25 and 27 are cancelled. 
3.  	Claims 1-22, 26, 28, and 29 are pending and presented for examination.

Response to Arguments
4.          Applicant's arguments filed on 02/09/2021 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of Kahn and Dracup concerning claims 1, 13, 26, 28, and 29 fails to disclose the limitation “receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script”, as recited in independent claims 1, 13, 26, 28, and 29.

“There is no motivation to employ the teaching of Dracup within the system of Kahn attributable to a person having ordinary skill in the art at the time of the claimed invention”, regarding independent claims 1, 13, 26, 28, and 29.
 
The combination of Kahn, Dracup, and Arnold concerning claims 7 and 19 fails to disclose the limitation “wherein the second type sensor data .

In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to remind  the applicant that the rejection is based on the broadest reasonable interpretation of the claims.  The Applicant argues on pages 8-10 of the remarks that the cited art does not teach or suggest the limitation “receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script.” However, Kahn discloses monitoring human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation (see, [0017], [0027]). Further, Kahn discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.),  
  	Furthermore, Kahn discloses the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time (see, [0056], [0059]), which corresponds to the limitation receiving, responsive to the message, in the mobile user device, from the server user activity within the claim. 
Examiner relied on Dracup to disclose the limitation “receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script”. Dracup discloses a portable device comprises an attachment apparatus for attaching a portable device to a person, an input system for inputting detected parameters for a specific type of motion by the person, an accelerometer and/or gyroscope unit for measuring motion data, a memory unit for storing settings for detecting the specific type of motion by the person, an algorithm for analyzing the 

b)	The Applicant argues on pages 9-10 of the remarks that “[t]here is no motivation to employ the teaching of Dracup within the system of Kahn 
 	In addition, in response to applicant’s argument that “[t]he teachings of Dracup which provide for battery life conservation involve “periodically activating sensors to check for possible seizure activity” and if no such activity is detected, the sensors are deactivated. [0066] This periodic cycling of sensors within Dracup is completely detached from the transmission of “individualized seizure prediction algorithms 408 to each patient’s mobile device 22”. In fact, it is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP 2145.IV.

C) 	Examiner respectfully disagrees. The Applicant argues on pages 9-10 of the remarks that the cited art does not teach or suggest the limitation “wherein the second type sensor data comprises at least one of: a sound sensor data, microphone-derived data or vibration sensor data when deriving an estimated activity type.” However, Kahn discloses monitoring human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation (see, [0017], [0027]), which corresponds to the limitation derive an estimated activity type  Further, Dracup discloses a method of detecting motion of a person using an accelerometer and/or gyroscope unit (see, [0010]). 
Examiner relied on Arnold to disclose the limitation “wherein the second-type sensor data comprises at least one of: sound sensor  data, microphone-derived data and vibration sensor data”. Arnold discloses sound detection to detect patterns associated with sleeping, such as snoring, deep breathing…[and] a sound sensor (see, [0102], [0103]), which corresponds to the limitation wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data within the claim. Thus, the combination of Kahn, Dracup, and Arnold meets the scope of the claimed limitation as currently presented.  
  	In addition, in response to applicant’s argument that “[a]s per the cited portion of Arnold, a sound sensor can be used to determine when a device is “not-worn”. However, this does not appear to teach that a sound sensor can be used to determine an activity type. “Not-worn” does not appear to be within the broadest reasonable interpretation of activity type based on the claim language and specification as filed". One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), MPEP 2145.IV.

5.	The objection to claims 2-11 has been withdrawn in view of the amendment.



Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-6, 8-18, 20-22, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn et al. US 2014/0046223 (hereinafter, Kahn), in view of Dracup et al. US 2013/0060167 (hereinafter, Dracup).

8.  	Regarding claim 1, Kahn discloses a mobile user device (Fig. 2: mobile device 205) comprising:
 	a memory configured to store first-type sensor data ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	at least one processing core configured to compile a message based at least partly on the first-type sensor data, to cause the message to be transmitted from the mobile user device to a server external to the mobile user device ([0059], Fig. 2:  
Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205); and 
 	to derive an estimated activity type, using the executable program or the executable script, based at least partly on sensor data, for an activity which is ongoing or ended ([0017], [0027]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0057], [0060], [0065]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), where the Examiner interprets that the software (such as instructions run on a processing device) is equivalent to executable program or the executable script. 
 	Kahn discloses receiving, responsive to the message, in the mobile user device, from the server user activity statistics ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time). 
 	Kahn does not disclose:
 	receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script.  
 	However, Dracup discloses:
 	 receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script ([0010]: a portable device comprises an attachment apparatus for attaching a portable device to a person, an input system for inputting detected parameters for a specific type of motion by the person, an accelerometer and/or gyroscope unit for measuring motion data, a memory unit for storing settings for detecting the specific type of motion by the person, an algorithm for analyzing the measured motion data, comparing characteristics of the specific type of motion by the person to the measured motion data…Further, 
[0060], [0062]: Server system 400 may include general characteristic seizure data 402, individual characteristic seizure data 404, a genetic algorithm system 416 for periodically creating and updating individualized seizure detection algorithms 406. The genetic algorithm system 416 may also periodically create and download individualized seizure prediction algorithms 408 to each patient's mobile device 22…Individual characteristic seizure data 404 may include specific information characterizing a seizure based on seizure information compiled from the user 12…For example, individual characteristic seizure data 404 may include one or more threshold experiences for the frequency of oscillation of a various body parts of the user 12 during a seizure, thresholds for frequency of oscillation of the acceleration or other parameter output by the accelerometer and/or a threshold of the frequency of oscillation of cantilever that is part of an accelerometer that is included within portable device(s) 14,16,18,20 and/or mobile device 22. (see [0049]-[0051]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script 

9.	Regarding claim 2, Kahn in view of Dracup disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the machine readable instruction comprises set of at least two machine-readable characteristics, wherein each of the machine readable characteristics characterizes sensor data produced during a predefined activity type ([0027], [0060]: the motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities. Examples of user activities that can be identified include walking, running, rollerblading, bicycling, cross country skiing, and other repetitive motion-based activities. The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking). Examples of user activity statistics include data about recent workouts, distance traveled per workout, distance traveled per day, average speed, highest speed, average incline of surface traveled, etc.).

10.	Regarding claim 3, Kahn in view of Dracup disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the at least one processing core is configured to derive the estimated activity type at least in part by comparing, using the executable ([0027]-[0030], [0062]: a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted. Alternatively, if a sufficient number of the motion criteria are satisfied, without a number of negative events, a step may be counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking (see [0060]).

11.	Regarding claim 4, Kahn in view of Dracup disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the first-type sensor data comprises acceleration sensor data ([0017]: a user activity is identified based on the accelerations).

12.	Regarding claim 5, Kahn in view of Dracup disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the memory is further configured to store second-type sensor data, and wherein the at least one processing core is configured to derive the estimated activity type, using the executable program or executable script, based at least in part on the second-type sensor data ([0043], [0053]: the motion processor 120 is connected with the location processor 170. The location processor 170 may send location information and/or estimated user activity statistics (including estimated accuracies) to the motion processor 120. The motion processor 120 may compare the received data to the user activity and/or the user activity statistics estimated by the motion processor 120...For example, if the motion processor 120 had originally determined that the user activity is walking, and the location processor 170 reports with a high degree of accuracy that the user is traveling at a speed that exceeds a user's maximum walking speed, the motion processor 120 may determine that the user is running, or that the user is riding in a car) (see [0017]).

13.	Regarding claim 6, Kahn in view of Dracup disclose the mobile user device according to claim 4 as disclosed above. 
 	Kahn further discloses wherein the second-type sensor data is of a different type than the first-type sensor data ([0017]: user activity statistics include
periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information).

14.	Regarding claim 8, Kahn in view of Dracup disclose the mobile user device according to claim 5 as disclosed above. 
([0043]: the motion processor 120 is connected with the location processor 170. The location processor 170 may send location information and/or estimated user activity statistics (including estimated accuracies) to the motion processor 120. The motion processor 120 may compare the received data to the user activity and/or the user activity statistics estimated by the motion processor 120. If the received data has a high accuracy and the user activity and/or estimated user activity statistic calculated by the motion processor 120 have a low accuracy, the motion processor 120 may determine a new user activity and/or estimate a new user activity statistic. For example, if the motion processor 120 had originally determined that the user activity is walking, and the location processor 170 reports with a high degree of accuracy that the user is traveling at a speed that exceeds a user's maximum walking speed, the motion processor 120 may determine that the user is running, or that the user is riding in a car) (see [0017]).

15.	Regarding claim 9, Kahn in view of Dracup disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the at least one processing core is configured to present the estimated activity type for verification ([0036]: the motion processor 120 determines an accuracy of the calculated user activity statistics, as well as a confidence for the determined user activity. The accuracy can be determined based on the regularity (e.g., repeatability) of the user's motions, a number of positive events and negative events that are identified, motion criteria that are satisfied, etc…the accuracy/confidence of the user activity and the user activity statistics are reported as a percentage of certainty).
 	Kahn does not disclose:
 	wherein the at least one processing core is configured to present the estimated activity to a user for verification.  
 	However, Dracup discloses:
 	 wherein the at least one processing core is configured to present the estimated activity to a user for verification ([0053], [0065]: A method for abnormal motion detection using the mobile device 22 may comprise downloading an algorithm to the mobile device 22 tailored to that user 12, updating the mobile device with the optimal available abnormal motion detection algorithm for that user,…[and] detecting whether abnormal motion characteristic patterns occur, recording sensor data, uploading sensor data, prompting a user to affirm an occurrence of a seizure).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use wherein the at least one processing core is configured to present the estimated activity to a user for verification as taught by Dracup. The motivation for doing so would have been in order to detect specific type of motion accurately (Dracup, [0056]).

Regarding claim 10, Kahn in view of Dracup disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the at least one processing core is configured to cause the memory to store, in a sequence of estimated activity types, the estimated activity type and a second estimated activity type ([0027], [0103]: The motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities. Examples of user activities that can be identified include walking, running, rollerblading, bicycling, cross country skiing, and other repetitive motion-based activities. The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking)).

17.	Regarding claim 11, Kahn in view of Dracup disclose the mobile user device according to claim 1 as disclosed above. 
 	Kahn further discloses wherein the at least one processing core is configured to determine that an activity session has ended ([0068], [0103]: determine whether a user activity has ended. Such a determination may be made by the mobile device).
 	Kahn does not disclose:
 	wherein the at least one processing core is configured to cause the memory to delete the machine readable instruction responsive to a determination that an activity session has ended.  
 	However, Dracup discloses:
 	 wherein the at least one processing core is configured to cause the memory to delete the machine readable instruction responsive to a determination that an activity session has ended ([0052], [0065]: downloading an algorithm to the mobile device 22 tailored to that user 12, updating the mobile device with the optimal available abnormal motion detection algorithm for that user, periodically activating device sensors in listening mode, keeping device sensors active in the event that abnormal motion characteristic patterns are detected, detecting whether abnormal motion characteristic patterns occur, recording sensor data, uploading sensor data), where the Examiner interprets that updating the mobile device with the optimal available abnormal motion detection algorithm is equivalent to deleting the machine readable instruction.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use wherein the at least one processing core is configured to cause the memory to delete the machine readable instruction responsive to a determination that an activity session has ended as taught by Dracup. The motivation for doing so would have been in order to detect specific type of motion accurately (Dracup, [0056]).

18. 	Regarding claim 12, Kahn discloses a server apparatus (Fig. 2: server 210) comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being 
 	receive a message from a mobile user device (Fig. 2: mobile device 205) external to the server apparatus, the message comprising information characterizing first-type sensor data ([0059]: Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205);
 	determine, based at least partly on the first-type sensor data, an activity context ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…server 210 includes a remote calculating logic 235. Remote calculating logic 235 uses the received user activity statistics, acceleration measurement data, user characteristics, etc. to recalculate the user activity statistics), and
 	the mobile user device a machine-readable instruction configured to cause activity type determination in the activity context, wherein the machine-readable instruction comprises an executable program or executable script ([0017], [0027]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0057], [0060]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), where the Examiner interprets that the software (such as instructions run on a processing device) is equivalent to machine-readable instruction comprises an executable program or executable script. 
 	Kahn does not disclose:
 	transmit, responsive to the message, to the mobile user device a machine-readable instruction configured to cause activity type determination in the activity context, wherein the machine-readable instruction comprises an executable program or executable script.
 	However, Dracup discloses:
 	 transmit, responsive to the message, to the mobile user device a machine-readable instruction configured to cause activity type determination in the activity context, wherein the machine-readable instruction comprises an executable program or executable script ([0010]: a portable device comprises an attachment apparatus for attaching a portable device to a person, an input system for inputting detected parameters for a specific type of motion by the person, an accelerometer and/or gyroscope unit for measuring motion data, a memory unit for storing settings for detecting the specific type of motion by the person, an algorithm for analyzing the measured motion data, comparing characteristics of the specific type of motion by the person to the measured motion data…Further, 
[0060], [0062]: Server system 400 may include general characteristic seizure data 402, individual characteristic seizure data 404, a genetic algorithm system 416 for periodically creating and updating individualized seizure detection algorithms 406. The genetic algorithm system 416 may also periodically create and download individualized seizure prediction algorithms 408 to each patient's mobile device 22…Individual characteristic seizure data 404 may include specific information characterizing a seizure based on seizure information compiled from the user 12…For example, individual characteristic seizure data 404 may include one or more threshold experiences for the frequency of oscillation of a various body parts of the user 12 during a seizure, thresholds for frequency of oscillation of the acceleration or other parameter output by the accelerometer and/or a threshold of the frequency of oscillation of cantilever that is part of an accelerometer that is included within portable device(s) 14,16,18,20 and/or mobile device 22. (see [0049]-[0051]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use transmit, responsive to the message, to the mobile user device a machine-readable instruction configured to cause activity type determination in the activity context, wherein the machine-readable instruction comprises an executable program or 

19.  	Regarding claim 13, Kahn discloses a method, comprising:
 	storing first-type sensor data in a mobile user device ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	compiling a message based at least partly on the first-type sensor data;
causing the message to be transmitted from the mobile user device to a
server external to the mobile user device ([0059], Fig. 2: Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205); and 
 	deriving an estimated activity type, using the executable program or the executable script, based at least partly on sensor data, for an activity which is ongoing or ended ([0017], [0027]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0057], [0060], [0065]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), where the Examiner interprets that the software (such as instructions run on a processing device) is equivalent to an executable program or executable script. 
 	Kahn discloses causing receiving, responsive to the message, in the mobile user device, from the server user activity statistics ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time). 
 	Kahn does not disclose:
 	causing receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script.  
 	However, Dracup discloses:
 	causing receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script ([0010]: a portable device comprises an attachment apparatus for attaching a portable device to a person, an input system for inputting detected parameters for a specific type of motion by the person, an accelerometer and/or gyroscope unit for measuring motion data, a memory unit for storing settings for detecting the specific type of motion by the person, an algorithm for analyzing the measured motion data, comparing characteristics of the specific type of motion by the person to the measured motion data…Further, 
[0060], [0062]: Server system 400 may include general characteristic seizure data 402, individual characteristic seizure data 404, a genetic algorithm system 416 for periodically creating and updating individualized seizure detection algorithms 406. The genetic algorithm system 416 may also periodically create and download individualized seizure prediction algorithms 408 to each patient's mobile device 22…Individual characteristic seizure data 404 may include specific information characterizing a seizure based on seizure information compiled from the user 12…For example, individual characteristic seizure data 404 may include one or more threshold experiences for the frequency of oscillation of a various body parts of the user 12 during a seizure, thresholds for frequency of oscillation of the acceleration or other parameter output by the accelerometer and/or a threshold of the frequency of oscillation of cantilever that is part of an accelerometer that is included within portable device(s) 14,16,18,20 and/or mobile device 22. (see [0049]-[0051]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use causing receiving, responsive to the message, in the mobile user device, from the 

20.	Regarding claim 14, Kahn in view of Dracup disclose the method according to claim 13 as disclosed above. 
 	Kahn further discloses wherein the machine readable instruction comprises set of at least two machine-readable characteristics, wherein each of the machine readable characteristics characterizes sensor data produced during a predefined activity type ([0027], [0060]: the motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities. Examples of user activities that can be identified include walking, running, rollerblading, bicycling, cross country skiing, and other repetitive motion-based activities. The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking). Examples of user activity statistics include data about recent workouts, distance traveled per workout, distance traveled per day, average speed, highest speed, average incline of surface traveled, etc.).

21.	Regarding claim 15, Kahn in view of Dracup disclose the method according to claim 13 as disclosed above. 
([0027]-[0030], [0062]: a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted. Alternatively, if a sufficient number of the motion criteria are satisfied, without a number of negative events, a step may be counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking (see [0060]).

22.	Regarding claim 16, Kahn in view of Dracup disclose the method according to claim 13 as disclosed above. 
 	Kahn further discloses wherein the first-type sensor data comprises acceleration sensor data ([0017]: a user activity is identified based on the accelerations).

23.	Regarding claim 17, Kahn in view of Dracup disclose the method according to claim 13 as disclosed above. 
 	Kahn further discloses storing second-type sensor data and wherein the estimated activity type is derived, using the executable program or executable script, ([0043], [0053]: the motion processor 120 is connected with the location processor 170. The location processor 170 may send location information and/or estimated user activity statistics (including estimated accuracies) to the motion processor 120. The motion processor 120 may compare the received data to the user activity and/or the user activity statistics estimated by the motion processor 120...For example, if the motion processor 120 had originally determined that the user activity is walking, and the location processor 170 reports with a high degree of accuracy that the user is traveling at a speed that exceeds a user's maximum walking speed, the motion processor 120 may determine that the user is running, or that the user is riding in a car) (see [0017]).

24.	Regarding claim 18, Kahn in view of Dracup disclose the method according to claim 17 as disclosed above. 
 	Kahn further discloses wherein the second-type sensor data is of a different type than the first-type sensor data ([0017]: user activity statistics include
periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information).

25.	Regarding claim 20, Kahn in view of Dracup disclose the method according to claim 17 as disclosed above. 
([0043]: the motion processor 120 is connected with the location processor 170. The location processor 170 may send location information and/or estimated user activity statistics (including estimated accuracies) to the motion processor 120. The motion processor 120 may compare the received data to the user activity and/or the user activity statistics estimated by the motion processor 120. If the received data has a high accuracy and the user activity and/or estimated user activity statistic calculated by the motion processor 120 have a low accuracy, the motion processor 120 may determine a new user activity and/or estimate a new user activity statistic. For example, if the motion processor 120 had originally determined that the user activity is walking, and the location processor 170 reports with a high degree of accuracy that the user is traveling at a speed that exceeds a user's maximum walking speed, the motion processor 120 may determine that the user is running, or that the user is riding in a car).

26.	Regarding claim 21, Kahn in view of Dracup disclose the method according to claim 13 as disclosed above. 
 	Kahn further discloses presenting the estimated activity type for verification ([0036]: the motion processor 120 determines an accuracy of the calculated user activity statistics, as well as a confidence for the determined user activity. The accuracy can be determined based on the regularity (e.g., repeatability) of the user's motions, a number of positive events and negative events that are identified, motion criteria that are satisfied, etc…the accuracy/confidence of the user activity and the user activity statistics are reported as a percentage of certainty).
 	Kahn does not disclose:
 	presenting the estimated activity to a user for verification.  
 	However, Dracup discloses:
 	 presenting the estimated activity to a user for verification ([0053], [0065]: A method for abnormal motion detection using the mobile device 22 may comprise downloading an algorithm to the mobile device 22 tailored to that user 12, updating the mobile device with the optimal available abnormal motion detection algorithm for that user,…[and] detecting whether abnormal motion characteristic patterns occur, recording sensor data, uploading sensor data, prompting a user to affirm an occurrence of a seizure).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use presenting the estimated activity to a user for verification as taught by Dracup. The motivation for doing so would have been in order to detect specific type of motion accurately (Dracup, [0056]).

27.	Regarding claim 22, Kahn in view of Dracup disclose the method according to claim 13 as disclosed above. 
([0027], [0103]: The motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities. Examples of user activities that can be identified include walking, running, rollerblading, bicycling, cross country skiing, and other repetitive motion-based activities. The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking)).

28.  	Regarding claim 26, Kahn discloses a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause a mobile user device (Fig. 2: mobile device 205) to at least:
 	store first-type sensor data ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	compile a message based at least partly on the first-type sensor data;
causing the message to be transmitted from the mobile user device to a
server external to the mobile user device ([0059], Fig. 2: Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205); and 
([0017], [0027]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0057], [0060]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), where the Examiner interprets that the software (such as instructions run on a processing device) is equivalent to an executable program or executable script.  
 	Kahn discloses cause receiving, responsive to the message, in the mobile user device, from the server user activity statistics ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time). 
 	Kahn does not disclose:
 	cause receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script.  
 	However, Dracup discloses:
 	cause receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script ([0010]: a portable device comprises an attachment apparatus for attaching a portable device to a person, an input system for inputting detected parameters for a specific type of motion by the person, an accelerometer and/or gyroscope unit for measuring motion data, a memory unit for storing settings for detecting the specific type of motion by the person, an algorithm for analyzing the measured motion data, comparing characteristics of the specific type of motion by the person to the measured motion data…Further, 
[0060], [0062]: Server system 400 may include general characteristic seizure data 402, individual characteristic seizure data 404, a genetic algorithm system 416 for periodically creating and updating individualized seizure detection algorithms 406. The genetic algorithm system 416 may also periodically create and download individualized seizure prediction algorithms 408 to each patient's mobile device 22…Individual characteristic seizure data 404 may include specific information characterizing a seizure based on seizure information compiled from the user 12…For example, individual characteristic seizure data 404 may include one or more threshold experiences for the frequency of oscillation of a various body parts of the user 12 during a seizure, thresholds for frequency of oscillation of the acceleration or other parameter output by the accelerometer and/or a threshold of the frequency of oscillation of cantilever that is part of an accelerometer that is included within portable device(s) 14,16,18,20 and/or mobile device 22. (see [0049]-[0051]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use cause receiving, responsive to the message, in the mobile user device, from the server, of a machine readable instruction comprising an executable program or executable script as taught by Dracup. The motivation for doing so would have been in order to conserve battery life of a mobile device (Dracup, [0066]).

29.  	Regarding claim 28, Kahn discloses a mobile user device (Fig. 2: mobile device 205) for identification of user activity comprising:
	a memory configured to store first-type sensor data relating to an activity ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	at least one processing core configured to: compile a message based at least partly on the first-type sensor data, cause the message to be transmitted from the mobile user device to a server external to the mobile user device ([0059], Fig. 2:  
Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205);
 	a machine readable instruction comprising at least two machine-readable characteristics, wherein each of the machine readable characteristics characterizes sensor data produced during a predefined activity type ([0027]: the motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities…The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking). Examples of user activity statistics include data about recent workouts, distance traveled per workout, distance traveled per day, average speed, highest speed, average incline of surface traveled, etc… Further, [0060]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)), 
 	the at least two machine-readable characteristics comprising reference data specific to a context where the mobile user device is operating ([0017]: a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations…A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor…[0028]-[0030]: One type of user activity statistic that the motion processor 120 can determine is a number of steps (or other periodic human motions) taken…a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking); and 
 	derive an estimated activity type, using the reference data specific to the context, based at least partly on sensor data by comparing the sensor data to the reference data specific to the context, for an activity which is ongoing or ended ([0017]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0028], [0030]: The motion processor 120 may identify a current user activity from a plurality of identifiable user activities…a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted. Alternatively, if a sufficient number of the motion criteria are satisfied, without a number of negative events, a step may be counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking).
 	Kahn discloses cause receiving in the mobile user device from the server user activity statistics ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time). 
 	Kahn does not disclose:
 	cause receiving in the mobile user device from the server a response to the message as a machine readable instruction.  
 	However, Dracup discloses:
 ([0010]: a portable device comprises an attachment apparatus for attaching a portable device to a person, an input system for inputting detected parameters for a specific type of motion by the person, an accelerometer and/or gyroscope unit for measuring motion data, a memory unit for storing settings for detecting the specific type of motion by the person, an algorithm for analyzing the measured motion data, comparing characteristics of the specific type of motion by the person to the measured motion data…Further, [0060], [0062]: Server system 400 may include general characteristic seizure data 402, individual characteristic seizure data 404, a genetic algorithm system 416 for periodically creating and updating individualized seizure detection algorithms 406. The genetic algorithm system 416 may also periodically create and download individualized seizure prediction algorithms 408 to each patient's mobile device 22…Individual characteristic seizure data 404 may include specific information characterizing a seizure based on seizure information compiled from the user 12…For example, individual characteristic seizure data 404 may include one or more threshold experiences for the frequency of oscillation of a various body parts of the user 12 during a seizure, thresholds for frequency of oscillation of the acceleration or other parameter output by the accelerometer and/or a threshold of the frequency of oscillation of cantilever that is part of an accelerometer that is included within portable device(s) 14,16,18,20 and/or mobile device 22. (see [0049]-[0051]).


30.  	Regarding claim 29, Kahn discloses a non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause a mobile user device (Fig. 2: mobile device 205) to at least:
	store first-type sensor data relating to an activity ([0053]: The location based sensor 165 and inertial sensor 135 store sensor data 175 (e.g., acceleration measurement data and location information) in memory 110); and 
 	compile a message based at least partly on the first-type sensor data, cause the message to be transmitted from the mobile user device to a server external to the mobile user device ([0059], Fig. 2: Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205);
 	a machine readable instruction comprising at least two machine-readable characteristics, wherein each of the machine readable characteristics characterizes sensor data produced during a predefined activity type ([0027]: the motion processor 120 processes acceleration measurement data received from the inertial sensor 135 to identify user activities…The motion processor 120 also estimates user activity statistics based on the acceleration measurement data. User activity statistics may include multiple statistics associated with user activities (e.g., running and/or walking). Examples of user activity statistics include data about recent workouts, distance traveled per workout, distance traveled per day, average speed, highest speed, average incline of surface traveled, etc… Further, [0060]: discloses the method may be performed by processing logic that may comprise hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (such as instructions run on a processing device), or a combination thereof)),
 	the at least two machine-readable characteristics comprising reference data specific to a context where the mobile user device is operating ([0017]: a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations…A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor…[0028]-[0030]: One type of user activity statistic that the motion processor 120 can determine is a number of steps (or other periodic human motions) taken…a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking); and
 	derive an estimated activity type, using the reference data specific to the context, based at least partly on sensor data by comparing the sensor data to the reference data specific to the context, for an activity which is ongoing or ended ([0017]: monitor human activity using multiple sensors… a mobile device monitors accelerations using an inertial sensor. A user activity is identified based on the accelerations. Examples of user activities include walking, running, rollerblading, bicycling, etc. A first calculation is made of a user activity statistic associated with the user activity based on the accelerations. User activity statistics include periodic human motion counts, distance traveled, location, calories burned, etc. Location information is obtained by a location based sensor. A second calculation is made of the user activity statistic based on the location information. The final user activity statistic is calculated based on the first calculation and the second calculation…Further, [0028], [0030]: The motion processor 120 may identify a current user activity from a plurality of identifiable user activities…a series of motion criteria are applied to the acceleration measurement data to detect steps or other periodic human motions. If each of the motion criteria are satisfied, a step may be identified, and counted. Alternatively, if a sufficient number of the motion criteria are satisfied, without a number of negative events, a step may be counted…a different set of motion criteria may apply for running, for walking, and/or for other periodic human motions. For example, a first threshold and first cadence window may be used to determine if a step has occurred while a user is running, and a second threshold and second cadence window may be used to determine if a step has occurred while a user is walking). 
 	Kahn discloses cause receiving in the mobile user device from the server user activity statistics ([0056], [0059]: the mobile device 205 operates in conjunction with the server 210 to determine step count, speed of travel, distance traveled, and/or other user activity statistics…Server 210 may receive user activity statistics, acceleration measurement data, user characteristics, etc. from the mobile device 205…the server 210 includes a remote calculating logic 235….[and] the remote calculating logic 235 calculates user activity statistics, and transmits the calculated user activity statistics to the mobile device pseudo-real time). 
 	Kahn does not disclose:
 	cause receiving in the mobile user device from the server a response to the message as a machine readable instruction.  
 	However, Dracup discloses:
 	 cause receiving in the mobile user device from the server a response to the message as a machine readable instruction ([0010]: a portable device comprises an attachment apparatus for attaching a portable device to a person, an input system for inputting detected parameters for a specific type of motion by the person, an accelerometer and/or gyroscope unit for measuring motion data, a memory unit for storing settings for detecting the specific type of motion by the person, an algorithm for analyzing the measured motion data, comparing characteristics of the specific type of motion by the person to the measured motion data…Further, [0060], [0062]: Server system 400 may include general characteristic seizure data 402, individual characteristic seizure data 404, a genetic algorithm system 416 for periodically creating and updating individualized seizure detection algorithms 406. The genetic algorithm system 416 may also periodically create and download individualized seizure prediction algorithms 408 to each patient's mobile device 22…Individual characteristic seizure data 404 may include specific information characterizing a seizure based on seizure information compiled from the user 12…For example, individual characteristic seizure data 404 may include one or more threshold experiences for the frequency of oscillation of a various body parts of the user 12 during a seizure, thresholds for frequency of oscillation of the acceleration or other parameter output by the accelerometer and/or a threshold of the frequency of oscillation of cantilever that is part of an accelerometer that is included within portable device(s) 14,16,18,20 and/or mobile device 22. (see [0049]-[0051]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn to use cause receiving in the mobile user device from the server a response to the message as a machine readable instruction as taught by Dracup. The motivation for doing so would have been in order to conserve battery life of a mobile device (Dracup, [0066]).


31.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn, in view of Dracup, in further view of Arnold et al. US 2016/0007934 (hereinafter, Arnold).

32.  	Regarding claim 7, Kahn in view of Dracup disclose the apparatus according to claim 5 as disclosed above.
 	Kahn in view of Dracup does not disclose:
 	wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data.  
 	However, Arnold discloses:
 	 wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data ([0102], [0103]: sound detection to detect patterns associated with sleeping, such as snoring, deep breathing…sound sensor).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn in view of Dracup to use wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data as taught by Arnold. The motivation for doing so would have been in order to identify user activities based on different sensor data, such as sound data (Arnold, [0103]).

  	Regarding claim 19, Kahn in view of Dracup disclose the method according to claim 17 as disclosed above.
 	Kahn in view of Dracup does not disclose:
 	wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data.  
 	However, Arnold discloses:
 	 wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data ([0103]: sound sensor).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kahn in view of Dracup to use wherein the second-type sensor data comprises at least one of: sound sensor data, microphone-derived data and vibration sensor data as taught by Arnold. The motivation for doing so would have been in order to identify user activities based on different sensor data, such as sound data (Arnold, [0103]).

Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
  
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864